Citation Nr: 0839018	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  98-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gynecological 
disorder manifested by severe bleeding.


WITNESS AT HEARING ON APPEAL

The Appellant


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefits sought on appeal.  
The appellant, who had active service from May 1974 to May 
1976, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.  The Board 
returned the case for in April 2004 and June 2008 for further 
development and the case was subsequently returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The Board entered a decision in this appeal on September 
19, 2008 that denied service connection for post traumatic 
stress disorder and for a gynecological disorder manifested 
by severe bleeding.

2.  The veteran was denied the opportunity to appear for a 
hearing before the Board.  



CONCLUSION OF LAW

The Board denied the veteran due process of law in its 
September 19, 2008 decision, and therefore the September 19, 
2008 BVA decision that denied service connection for post 
traumatic stress disorder and for a gynecological disorder 
manifested by severe bleeding is vacated.  38 C.F.R. 
§ 20.904(a)(3) (2008).


VACATUR

The Board promulgated a decision in this case on September 
19, 2008 that denied service connection for post traumatic 
stress disorder and for a gynecological disorder manifested 
by severe bleeding.  However, the record reflects that the 
veteran had been scheduled for a video conference hearing 
before the Board on August 5, 2008 that was apparently 
postponed for weather related reasons.  The veteran was 
rescheduled for her video conference hearing on September 29, 
2008 and did appear for that hearing.

Under 38 C.F.R. § 20.904(a)(3) the failure to afford the 
veteran a personal hearing is a denial of due process where 
there was a failure to honor a request for a hearing and the 
veteran subsequently appears for the scheduled hearing.  
Consequently, the Board concludes that the September 19, 2008 
decision that denied service connection for post traumatic 
stress disorder and for a gynecological disorder manifested 
by severe bleeding should be, and is vacated.  


ORDER

The Board's September 19, 2008 decision in the above-
captioned appeal is vacated.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


